Citation Nr: 1721337	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for arthritis of the left knee.

2. Entitlement to an initial compensable rating for hearing loss of the right ear. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the record reflects that the Veteran had requested a Travel Board hearing before a Veterans Law Judge as part of this appeal.  He was originally scheduled for a hearing in March 2017.  However, per the VACOLS Appeals tracking system, the Veteran canceled his hearing.  Accordingly, his hearing    request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2016).

The issue of entitlement to service connection for arthritis of the left knee is addressed in the REMAND portion of the decision below and is REMANDED         to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected hearing loss of the right ear was manifested by no more than Level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters dated January 2008 and November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In a March 2008 rating decision, service connection was granted for hearing loss of the right ear, and a noncompensable rating was assigned, effective August 31, 2007.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected hearing loss of the right ear.

Disability ratings for hearing impairment are derived by a mechanical application   of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85, Diagnostic Code 6100. To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI. 38 C.F.R. § 4.85(h), Tables VI, VIA (2016). The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86. Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI. See 38 C.F.R. § 4.85.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids. 
Additional considerations apply when exceptional patterns of hearing loss are demonstrated.  Specifically, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

If, as in the instant case, impaired hearing is service-connected in only one ear,       in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I.

Turning to the merits of the claim, on February 2008 VA audiology examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 10, 10, 30, and 55, for an average of 25 decibels.  Speech recognition testing using the Maryland CNC word list revealed a score of 92 percent in the right ear.  The examining audiologist diagnosed right ear high frequency sensorineural hearing loss.  The effect of right ear hearing loss on activities of daily living was that the Veteran had difficulty hearing and understanding speech.

Applying these results to Table VII, a noncompensable evaluation is assigned.
Applying the results of the February 2008 audiometric testing to Table VI of the Rating Schedule reveals numeric designations of Level I for the right ear. As noted above, the nonservice-connected left ear receives a designation of Level I.  Where hearing loss is Level I in both ears, a noncompensable rating under Table VII is warranted. See 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 


Further, on a February 2014 VA audiology examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 25, 15, 45, and 50, for an average of 34 decibels.  Speech recognition testing using       the Maryland CNC word list revealed a score of 94 percent in the right ear.  The examining audiologist diagnosed right ear high frequency sensorineural hearing loss.  The effect of right ear hearing loss on activities of daily living, including       the Veteran's ability to work, was that he has difficulty hearing people at work.  According to the Veteran, everyone sounds mumbled, people have to constantly repeat themselves, and he has trouble hearing the kids.

Applying these results to Table VII, a noncompensable evaluation is assigned.
Applying the results of the February 2014 audiometric testing to Table VI of the Rating Schedule reveals numeric designations of Level I for the right ear. As noted above, the nonservice-connected left ear receives a designation of Level I.  Where hearing loss is Level I in both ears, a noncompensable rating under Table VII is warranted. See 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the service-connected right ear hearing loss disability warrants a compensable rating at any time during the course of the claims.  

Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's right ear hearing loss disability are adequately addressed    by the record.  In short, the Board sympathizes with the Veteran's complaints regarding the functional impact of his right ear hearing loss on his daily life, including difficulty hearing and understanding people at home and work, as well    as the need to have people constantly repeat themselves; however, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus,    the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's right ear hearing loss.  The Board finds the 2008 and       2014 VA examinations to be highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the 2008 and 2014 VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In sum, the preponderance of the competent and probative evidence is against the assignment of a compensable rating for right ear hearing loss, and the appeal must be denied.

In reaching this conclusion, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's right ear hearing loss a compensable rating, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial compensable rating for hearing loss of the right ear is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered on the left knee claim.

The Veteran underwent VA examination in February 2014 and the examiner opined that the Veteran's claimed arthritis of the left knee is not likely related to an injury during service because there was no evidence of a left knee diagnosis in the service treatment record.  However, the examiner did not address the December 1970 orthopedic consult containing a provisional diagnosis of chondromalacia of the     left knee when explaining the reason for his conclusion. Accordingly, a remand     for an addendum opinion is warranted.




Accordingly, the case is REMANDED for the following actions:

1. Send the claims file to the examiner who conducted    the February 2014 examination, if available, to obtain an addendum opinion with respect to the Veteran's arthritis of the left knee.  The claims file must be reviewed by the examiner.  If a new examination           is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner   should explain whether it is at least as likely as not   (50 percent probability or greater) that the Veteran's current left knee arthritis is etiologically related to service.  The examiner should explain why or why not and address the significance, if any, of the December 15, 1970 provisional diagnosis of chondromalacia of the left knee [pg. 36 in STR in VBMS] during the Veteran's active duty service. 

2. After completing the above development, and any other development deemed necessary, readjudicate   the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


